COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

               NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:        In the Interest of A.T.N.J., A.J., and T.L.J., Jr., Children

Appellate case number:      01-15-00844-CV

Trial court case number:    2013-33236

Trial court:                311th District Court of Harris County

       The Court has directed me to notify you that, after a review of the notice of appeal,
the notice of appeal, filed on September 14, 2015, in the trial court of the order, signed on
March 27, 2015, in the underlying suit affecting and establishing the parent-child
relationship may not have been timely filed. See TEX. R. APP. P. 26.1(a)(1); 26.3(b).
Without a timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See
TEX. R. APP. P. 25.1, 26.1.

       Accordingly, the Court has directed me to notify you that, unless you file a written
response to this notice, providing a detailed explanation, citing relevant portions of the
record, statutes, rules, and case law to show that this Court has jurisdiction over the
appeal, this Court may dismiss this appeal for want of jurisdiction. See TEX. R. APP. P.
42.3(a). Any response must be filed within 10 days of the date of this notice. You must
respond in writing even if you have previously claimed your notice of appeal was timely
filed. If a meritorious response is not received in the form described above by the
deadline, the Court may dismiss the appeal for want of jurisdiction without further notice.



Clerk’s signature:
                     Christopher A. Prine, Clerk of the Court

Date: November 24, 2015